Case 3:18-cv-00844-BJD-MCR Document 9 Filed 06/01/20 Page 1 of 12 PageID 188




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION


JUAN FIZZARO GAINER, JR.,

                 Petitioner,

vs.                                        Case No. 3:18-cv-844-J-39MCR

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                 Respondents.


                                   ORDER

                            I.    INTRODUCTION

      Petitioner Juan Fizzaro Gainer, Jr., is proceeding on a pro

se Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus By a

Person in State Custody (Petition) (Doc. 1), filed on June 29,

2018 pursuant to the mailbox rule.         He challenges his state court

(Suwannee County) conviction for attempted armed robbery with a

firearm, second degree murder, and tampering with evidence.              Id.

at 1.   The trial court sentenced him to five years on count one,

twenty years concurrent on count two, and, on count three, five

years of probation consecutive to the other sentences.             Id.    In

Issue One of the Petition, Petitioner raises a “gateway” claim of

actual innocence.     Id. at 5.    In his remaining grounds, he raises
Case 3:18-cv-00844-BJD-MCR Document 9 Filed 06/01/20 Page 2 of 12 PageID 189



claims of ineffective assistance of trial counsel (Issues Two

through Four).    Id. at 8-13.

      Petitioner admits untimeliness of his Petition but asserts he

satisfies the requirements for the actual innocence gateway to

federal habeas review per McQuiggin v. Perkins, 569 U.S. 383

(2013), and references Martinez v. Ryan, 566 U.S. 1 (2012) and

claims its holding allows his claims of ineffectiveness of trial

counsel to be addressed although his federal petition is untimely

and he has not exhausted his claims in the state court system.

Petition at 22.

      Respondents filed a Motion to Dismiss Petition for Writ of

Habeas Corpus as Untimely (Response) (Doc. 5), asserting the

federal petition is untimely filed and due to be dismissed.

Response at 1.     Petitioner filed a Reply to Respondents’ Motion

to Dismiss Petition for Writ of Habeas Corpus as Untimely (Reply)

(Doc. 7).1

                        II.   EVIDENTIARY HEARING

      Petitioner, a federal habeas petitioner, carries the burden

to establish a need for an evidentiary hearing.             See Chavez v.

Sec'y, Fla. Dep't of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011)




1With respect to the Petition, Response, Reply, and all exhibits,
the Court will refer to the page numbers assigned by the electronic
filing system.

                                     2
Case 3:18-cv-00844-BJD-MCR Document 9 Filed 06/01/20 Page 3 of 12 PageID 190



(opining a petitioner bears the burden of establishing the need

for   an   evidentiary   hearing    with   more   than   speculative    and

inconcrete claims of need), cert. denied, 565 U.S. 1120 (2012).

After review, the Court finds no need for an evidentiary hearing

as the pertinent facts are fully developed in this record or the

record otherwise precludes habeas relief.         As such, the Court can

"adequately assess [Petitioner's] claim[s] without further factual

development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir.

2003), cert. denied, 541 U.S. 1034 (2004).           Thus, Petitioner is

not entitled to an evidentiary hearing.        Schriro v. Landrigan, 550

U.S. 465, 474 (2007).

                            III.   TIMELINESS

      Respondents assert the Petition is untimely.         Response at 5.

Pursuant to the Antiterrorism and Effective Death Penalty Act

(AEDPA), there is a one-year period of limitation:

           (d)(1) A 1-year period of limitation shall apply to
      an application for a writ of habeas corpus by a person
      in custody pursuant to the judgment of a State court.
      The limitation period shall run from the latest of -

                 (A) the date on which the judgment became
            final by the conclusion of direct review or
            the expiration of the time for seeking such
            review;

                 (B) the date on which the impediment to
            filing an application created by State action
            in violation of the Constitution or laws of
            the United States is removed, if the applicant



                                     3
Case 3:18-cv-00844-BJD-MCR Document 9 Filed 06/01/20 Page 4 of 12 PageID 191



           was prevented      from   filing   by   such   State
           action;

                (C) the date on which the constitutional
           right asserted was initially recognized by the
           Supreme Court, if the right has been newly
           recognized by the Supreme Court and made
           retroactively    applicable   to   cases    on
           collateral review; or

                (D) the date on which the factual
           predicate of the claim or claims presented
           could have been discovered through the
           exercise of due diligence.

           (2) The time during which a properly filed
      application   for   State   post-conviction   or   other
      collateral review with respect to the pertinent judgment
      or claim is pending shall not be counted toward any
      period of limitation under this subsection.

28 U.S.C. § 2244(d).

      Petitioner has failed to comply with the limitation period

described above.     Petitioner signed a plea agreement on April 15,

2012, offering a plea of guilty to armed robbery with a firearm,

second degree murder, and tampering with evidence.            (Doc. 5-4).

After judgment and conviction on April 16, 2012, Petitioner did

not appeal his conviction and sentence.        (Doc. 5-6 at 5-16).      The

judgment of conviction and sentence became final on Wednesday, May

16, 2012, thirty days after sentencing when the time for filing a

direct appeal in the district court of appeal expired.            Ferreira

v. Sec’y, Dep’t of Corr., 494 F.3d 1286, 1292 (11th Cir. 2007)

(the AEDPA one-year limitation period runs from the date on which



                                     4
Case 3:18-cv-00844-BJD-MCR Document 9 Filed 06/01/20 Page 5 of 12 PageID 192



the judgment became final by conclusion of direct review or

expiration of the time for seeking direct review), cert. denied,

555 U.S. 1149 (2009); Bridges v. Johnson, 284 F.3d 1201, 1202 (11th

Cir. 2002) (judgment becomes final when time for seeking direct

appeal expires).     The limitation period began to run Thursday, May

17, 2012 and ran for 365 days until the limitation period expired

on Friday, May 17, 2013.          Petitioner filed his Petition on June

29, 2018 pursuant to the mailbox rule, long after the one-year

limitation period expired.

      Based on the history outlined above, the federal petition

filed in 2018 is untimely and due to be dismissed unless Petitioner

can establish that equitable tolling of the statute of limitations

is warranted.      Petitioner does not contend he is entitled to

equitable   tolling    of   the    limitation    period   and   he    has   not

identified some extraordinary circumstance that stood in his way

that prevented his timely filing a federal petition.             Petitioner

has not shown he is entitled to extraordinary relief and equitable

tolling is not warranted.

      Petitioner does claim actual innocence in the Petition as a

“gateway” claim.     To invoke the fundamental miscarriage of justice

exception, a petitioner must present new evidence that was not

available at the time of trial, and it must be “new reliable

evidence-whether      it    be     exculpatory     scientific        evidence,


                                      5
Case 3:18-cv-00844-BJD-MCR Document 9 Filed 06/01/20 Page 6 of 12 PageID 193



trustworthy eyewitness accounts, or critical physical evidence-

that was not presented at trial.”        Schlup v. Delo, 513 U.S. 298,

324 (1985).    Although, actual innocence may provide a gateway for

a § 2254 petitioner to obtain a decision on the merits for an

otherwise time-barred claim, “[w]ith the rarity of such evidence,

in most cases, allegations of actual innocence are ultimately

summarily rejected.”     Snodgrass v. Sec’y, Fla. Dep’t of Corr., No.

3:15-cv-754-J-32PDB, 2018 WL 4145930, at *4 (M.D. Fla. Aug. 30,

2018) (not reported in F. Supp.) (citing Schlup, 513 U.S. at 324)).

This case is no exception.

      Petitioner has not attempted to make a credible showing of

actual innocence with new evidence that was not available at the

time of his trial.     See McQuiggin, 569 U.S. at 392-93.         Notably,

the McQuiggin exception is applicable only if a petitioner presents

evidence of innocence so strong it convinces the court that “no

reasonable juror would vote to find him guilty.”        Creel v. Daniels,

No. 5-16-cv-00803-LSC-JEO, 2018 WL 2187797, at *4 (N.D. Ala. April

12, 2018) (not reported in F. Supp.), report and recommendation

adopted by 2018 WL 2184543 (N.D. Ala. May 11, 2018).        As Petitioner

has failed to come forward with any new reliable evidence of

innocence, he has not met the difficult standard set forth in

Schlup and its progeny.




                                     6
Case 3:18-cv-00844-BJD-MCR Document 9 Filed 06/01/20 Page 7 of 12 PageID 194



      In his Petition, Petitioner admits the Petition is untimely,

but     claims   actual   innocence,        asserting   his        trial    counsel

misadvised him to accept a plea, failed to move to suppress the

evidence by arguing lack of chain-of-custody or the introduction

of contaminated evidence, and failed to raise a violation of speedy

trial and the conflict of interest of prior counsel.                  Petition at

5-13.

      Upon   review,   Petitioner   fails      to    point    to    any    evidence

demonstrating it is more likely than not that no juror, acting

reasonably, would have found him guilty beyond a reasonable doubt

in light of new evidence.       See McQuiggin, 569 U.S. at 395.                This

lack of new evidence establishing actual innocence proves fatal to

any gateway claim.

      Petitioner carries the burden of adequately alleging actual

innocence, and he bears the burden of presenting new reliable

evidence of actual innocence.          In this case, Petitioner has not

presented new reliable evidence (exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence)

demonstrating actual innocence.            Indeed,

             actual innocence means factual innocence, not
             legal insufficiency. See Calderon v. Thompson,
             523 U.S. 538, 559 (1998); Johnson v. Florida
             Dep't Of Corr., 513 F.3d 1328, 1334 (11th Cir.
             2008); Hill v. United States, 569 Fed. Appx.
             646, 648 (11th Cir. 2014) (“The actual-
             innocence exception is ‘exceedingly narrow in


                                       7
Case 3:18-cv-00844-BJD-MCR Document 9 Filed 06/01/20 Page 8 of 12 PageID 195



           scope’ because it requires that the defendant
           establish that he was, in fact, innocent of
           the offense, not merely legally innocent, even
           in the sentencing context.”).

Kropa v. Sec’y, Dep’t of Corr., No. 8:16-CV-2612-T-27MAP, 2017 WL

354103, at *3 (M.D. Fla. Jan. 23, 2017) (not reported in F. Supp.).

      It is important to note that legal innocence is not the same

as actual innocence.        For example, whether         evidence was not

properly procured does not go to factual or actual innocence.           See

Hardy v. Jones, No. 3:14-cv-144/MCR/EMT, 2016 WL 5110502, at *35

(N.D. Fla. Mar. 1, 2016) (finding a contention there was a lack of

probable cause to justify a search is a claim of legal innocence,

not factual innocence) (not reported in F. Supp.), report and

recommendation adopted by 2016 WL 5110486 (N.D. Fla. Sept. 20,

2016);   McCreless     v.   Sec’y   of   Fla.    Dep’t    of   Corr.,   No.

3:12cv414/RV/CJK, 2015 WL 265334, at *7 (N.D. Fla. Jan. 21, 2015)

(not reported in F.Supp.3d) (recognizing petitioner did not base

his claim on newly discovered evidence of factual innocence but

rather; instead, based his challenge on the legality of the search

which resulted in the discovery and seizure of evidence and the

legal sufficiency of the evidence linking him to the crime).

      Petitioner, by alleging his reliance on the mis-advice of

trial counsel with regard to a plea, counsel’s failure to move to

suppress the evidence by arguing lack of chain-of-custody or the



                                     8
Case 3:18-cv-00844-BJD-MCR Document 9 Filed 06/01/20 Page 9 of 12 PageID 196



introduction of contaminated evidence, and counsel’s failure to

raise a violation of speedy trial and the conflict of interest of

prior counsel, is claiming legal innocence or legal insufficiency

of   evidence    linking   Petitioner      to   the    crimes,    not   factual

innocence.      As such, he has not presented new reliable evidence

of actual innocence.

      Finally, to the extent Petitioner claims his untimely filing

of   the   federal    Petition   is       excused     because    of   counsel’s

ineffectiveness, Petition at 22, in reliance on the holding in

Martinez v. Ryan, Petitioner’s contention is without merit based

on Eleventh Circuit precedence.           Of note,

                The Eleventh     Circuit has expressly
           rejected petitioner's argument that Martinez
           applies to overcome the statute of limitations
           bar.   Arthur v. Thomas, 739 F.3d 611, 630
           (11th Cir. 2014) (holding that "the Martinez
           rule   explicitly   relates   to  excusing   a
           procedural   default   of   ineffective-trial-
           counsel claims and does not apply to AEDPA's
           statute of limitations or the tolling of that
           period.").

Sledge v. Jones, No. 3:14-cv92/MCR/CJK, 2015 WL 521057, at *4 (N.D.

Fla. Feb. 9, 2015) (not reported in F. Supp. 3d).

      The Court concludes the holding in Martinez is inapplicable

and does not excuse Petitioner's untimely filing of his Petition.

In Arthur v. Thomas, 739 F.3d 611, 630 (11th Cir.), cert. denied,




                                      9
Case 3:18-cv-00844-BJD-MCR Document 9 Filed 06/01/20 Page 10 of 12 PageID 197



574 U.S. 821 (2014), the Eleventh Circuit thoroughly explained the

limitation of the holding in Martinez:

                  As our discussion shows, the Martinez
            rule   explicitly   relates   to  excusing   a
            procedural default of ineffective trial
            counsel claims and does not apply to AEDPA's
            statute of limitations or the tolling of that
            period. The § 2254 ineffective trial counsel
            claims in Martinez and Trevino 2 were not
            barred by AEDPA's one year limitations period.
            Instead, those § 2254 claims were dismissed
            under the doctrine of procedural default
            because the petitioners never timely or
            properly raised them in the state courts under
            the states' procedural rules. At no point in
            Martinez or Trevino did the Supreme Court
            mention the "statute of limitations," AEDPA's
            limitations period, or tolling in any way.

       Thus, Petitioner has not presented any justifiable reason why

the dictates of the one-year imitation period should not be imposed

upon him.      He did not assert, nor has he demonstrated, he is

entitled to equitable tolling.        The Court finds he has failed to

make a credible showing of actual innocence by offering new

evidence that is directly probative of his innocence.           Therefore,

the Court will dismiss the Petition and the case with prejudice

pursuant to 28 U.S.C. ' 2244(d).

       Accordingly, it is now

       ORDERED AND ADJUDGED:




2   Trevino v. Thaler, 569 U.S. 413 (2013).

                                     10
Case 3:18-cv-00844-BJD-MCR Document 9 Filed 06/01/20 Page 11 of 12 PageID 198



      1.        The Petition for Writ of Habeas Corpus (Doc. 1) and the

case are DISMISSED with prejudice.

      2.        The Clerk shall enter judgment dismissing the Petition

with prejudice and dismissing the case with prejudice.

      3.    The Clerk shall close the case.

      4.        If Petitioner appeals the dismissal of the Petition for

Writ of Habeas Corpus (Doc. 1), the Court denies a certificate of

appealability.       3   Because     this       Court   has    determined     that   a

certificate of appealability is not warranted, the Clerk shall

terminate from the pending motions report any motion to proceed on

appeal     as    a   pauper   that   may    be    filed   in   this   case.      Such

termination shall serve as a denial of the motion.

      DONE AND ORDERED at Jacksonville, Florida, this 31st day of

May, 2020.




 3 This Court should issue a certificate of appealability only if
a petitioner makes "a substantial showing of the denial of a
constitutional right."    28 U.S.C. ' 2253(c)(2).    To make this
substantial showing, Petitioner "must demonstrate that reasonable
jurists would find the district court's assessment of the
constitutional claims debatable or wrong," Tennard v. Dretke, 542
U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484
(2000)), or that "the issues presented were 'adequate to deserve
encouragement to proceed further,'" Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S.
880, 893 n.4 (1983)).    Upon due consideration, this Court will
deny a certificate of appealability.


                                           11
Case 3:18-cv-00844-BJD-MCR Document 9 Filed 06/01/20 Page 12 of 12 PageID 199




sa 5/29
c:
Juan Fizzaro Gainer, Jr.
Counsel of Record




                                     12
